Mr. Justice Taylor delivered the opinion of the court. 2. Biles and notes, § 462*—when instruction as to lack of fraud in obtaining execution of note is properly refused. Even though, in an action on a note, the plea alleges “fraud and circumvention” in obtaining the note, it is not error to refuse an instruction that there was no fraud or circumvention in obtaining its execution, where the plea is, in substance, that the note was given without consideration, and the jury are instructed that the production of the note makes out a prima facie case for plaintiff, and that he is presumed to be a bona fide holder for a valuable consideration and before maturity. 3. Bills and notes, § 462*—when instructions not erroneously given. Instructions in an action on a promissory note, held not erroneously given. 4. Evidence, § 459*—when evidence of testimony of party in another suit is admissible. Evidence of testimony of what certain witnesses heard one of the parties testify to in the course of another suit is admissible, if germane to the issue. 5. Evidence, § 459*—when transcript of evidence in another action is properly excluded. Refusal to admit in evidence a purported transcript of the evidence given by one of the parties as a witness in another action is not error where the transcript is not in proper form.